MEMORANDUM **
Prentice Williams appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that police officers stopped his vehicle without probable cause and improperly arrested and imprisoned him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Mabe v. San Bernardino County, 237 F.3d 1101, 1106 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on Williams’ claim that he was illegally stopped because Williams failed to raise a genuine issue of material fact as to whether police officers had probable cause to believe he failed to properly signal before turning. See Ariz.Rev.Stat. § 28-754; Whren v. United States, 517 U.S. 806, 810, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996) (“The decision to stop an automobile is reasonable where the police have probable cause to believe that a traffic violation has occurred”).
The district court properly granted summary judgment on Williams’ claim that the police lacked probable cause to arrest him because it is undisputed that Williams’ license was suspended at the time he was stopped. See Ariz.Rev.Stat. § 28-3473.
The district court properly granted summary judgment on Williams’ equal protection claim because Williams failed to show that other similarly-situated individuals were not stopped, or that the police officers that stopped him were motivated by a discriminatory purpose. See United States v. Armstrong, 517 U.S. 456, 465, 116 S.Ct. 1480,134 L.Ed.2d 687 (1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9h Cir. R. 36-3.